DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 16/765574 in view of Bauer (# US 2006/0098066).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:

3, 10. The latex polymer further includes a surface (meth)acrylic acid moiety. 
4, 11. The aromatic (meth)acrylate moiety is selected from 2-phenoxylethyl methacrylate, 2-phenoxylethyl acrylate, phenyl propyl methacrylate, phenyl propyl acrylate, benzyl methacrylate, benzyl acrylate, phenylethyl methacrylate, phenylethyl acrylate, benzhydryl methacrylate, benzhydryl acrylate, 2-hydroxy-3-phenoxypropyl acrylate, 2-hydroxy-3-phenoxypropyl methacrylate, naphthyl methacrylate, naphthyl acrylate, phenyl methacrylate, phenyl acrylate, or a combination thereof. 
Bauer teaches that to have smear free printed image, 
1, 9, 13. The ink composition comprising a latex polymer including an aromatic (meth)acrylate moiety ([0086]; [0098])
3, 10. The latex polymer further includes a surface (meth)acrylic acid moiety ([0097]). 
4, 11. The aromatic (meth)acrylate moiety is selected from 2-phenoxylethyl methacrylate, 2-phenoxylethyl acrylate, phenyl propyl methacrylate, phenyl propyl acrylate, benzyl methacrylate, benzyl acrylate, phenylethyl methacrylate, phenylethyl acrylate, benzhydryl methacrylate, benzhydryl acrylate, 2-hydroxy-3-phenoxypropyl acrylate, 2-hydroxy-3-phenoxypropyl methacrylate, naphthyl methacrylate, naphthyl acrylate, phenyl methacrylate, phenyl acrylate, or a combination thereof ([0097]; [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the fluid set of co-pending application by the .

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 17/267,090 in view of Bauer (# US 2006/0098066).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1, 9, 13. The ink composition comprising a latex polymer including an aromatic (meth)acrylate moiety.
3, 10. The latex polymer further includes a surface (meth)acrylic acid moiety. 
4, 11. The aromatic (meth)acrylate moiety is selected from 2-phenoxylethyl methacrylate, 2-phenoxylethyl acrylate, phenyl propyl methacrylate, phenyl propyl acrylate, benzyl methacrylate, benzyl acrylate, phenylethyl methacrylate, phenylethyl acrylate, benzhydryl methacrylate, benzhydryl acrylate, 2-hydroxy-3-phenoxypropyl acrylate, 2-hydroxy-3-phenoxypropyl methacrylate, naphthyl methacrylate, naphthyl acrylate, phenyl methacrylate, phenyl acrylate, or a combination thereof. 
Bauer teaches that to have smear free printed image, 
1, 9, 13. The ink composition comprising a latex polymer including an aromatic (meth)acrylate moiety ([0086]; [0098])

4, 11. The aromatic (meth)acrylate moiety is selected from 2-phenoxylethyl methacrylate, 2-phenoxylethyl acrylate, phenyl propyl methacrylate, phenyl propyl acrylate, benzyl methacrylate, benzyl acrylate, phenylethyl methacrylate, phenylethyl acrylate, benzhydryl methacrylate, benzhydryl acrylate, 2-hydroxy-3-phenoxypropyl acrylate, 2-hydroxy-3-phenoxypropyl methacrylate, naphthyl methacrylate, naphthyl acrylate, phenyl methacrylate, phenyl acrylate, or a combination thereof ([0097]; [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the fluid set of co-pending application by the aforementioned teaching of Bauer in order to have the ink with smear resistance properties, which gives smear free printed image.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (# US 2006/0098066).
Bauer discloses:
1. A fluid set (see Abstract), comprising: 
an ink composition having a pH from pH 7 to pH 10 (second ink; 7 to 8 [0113]; [0091]), 
the ink composition (second ink; [0113]), comprising: 
from 60 wt % to 90 wt % water (30 to 95%; [0048]),
from 5 wt % to 30 wt % organic co-solvent (1 to 15%; [0050]), 
from 1 wt % to 6 wt % pigment (0.1 to 9%; [0073]; [0053]-[0064]; see Examples), and 
a latex polymer including an aromatic (meth)acrylate moiety ([0086]; [0098]); and a
crosslinker composition (first ink; [0112]) having a basic pH from pH 8 to pH 10 (7 to 9; [0091]; [0112]), comprising: 
from 70 wt % to 95 wt % water (30 to 95%; [0048]), 
from 1 wt % to 25 wt % organic co-solvent (1 to 15%; [0050]), and 

Given that the Bauer reference discloses a range of water, solvent, pigment that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

3. The fluid set of claim 1, wherein the latex polymer further includes a surface (meth)acrylic acid moiety ([0097]). 

5. The fluid set of claim 1, wherein the latex polymer is devoid of styrene or includes up to 4 mol % styrene (see Examples). 
6. The fluid set of claim 1, wherein the polycarbodiimide is present in the crosslinker composition at from 1 wt % to 7 wt % (0.1 to 10%; see Abstract; [0021]-[0039]; [0042]). 
7. The fluid set of claim 1, wherein the polycarbodiimide has a weight average molecular weight of 1,500 Mw to 150,000 Mw (less than 100,000; [0042]). 
8. The fluid set of claim 1, further including a styrene-acrylic polymer adsorbed at a surface of the pigment as a polymer dispersant ([0056]; [0097]). 
9. A textile printing system, comprising: 
an ink composition having a pH from pH 7 to pH 10 (second ink; 7 to 8 [0113]; [0091]), 
the ink composition (second ink; [0113]), comprising: 
from 60 wt % to 90 wt % water (30 to 95%; [0048]),
from 5 wt % to 30 wt % organic co-solvent (1 to 15%; [0050]), 

a latex polymer including an aromatic (meth)acrylate moiety ([0086]; [0098]);
crosslinker composition (first ink; [0112]) having a basic pH from pH 8 to pH 10 (7 to 9; [0091]; [0112]), comprising: 
from 70 wt % to 95 wt % water (30 to 95%; [0048]), 
from 1 wt % to 25 wt % organic co-solvent (1 to 15%; [0050]), and 
from 1 wt % to 10 wt % polycarbodiimide (0.1 to 10%; see Abstract; [0021]-[0039]; [0042]); and a fabric substrate ([0101]). 
10. The printing system of claim 9, wherein the latex polymer further includes a surface (meth)acrylic acid moiety ([0097]). 
11. The printing system of claim 9, wherein the aromatic (meth)acrylate moiety is selected from 2-phenoxylethyl methacrylate, 2-phenoxylethyl acrylate, phenyl propyl methacrylate, phenyl propyl acrylate, benzyl methacrylate, benzyl acrylate, phenylethyl methacrylate, phenylethyl acrylate, benzhydryl methacrylate, benzhydryl acrylate, 2-hydroxy-3-phenoxypropyl acrylate, 2-hydroxy-3-phenoxypropyl methacrylate, naphthyl methacrylate, naphthyl acrylate, phenyl methacrylate, phenyl acrylate, or a combination thereof ([0097]; [0115]). 
12. The printing system of claim 9, wherein the polycarbodiimide is present in the crosslinker composition at from 1 wt % to 7 wt % (0.1 to 10%; see Abstract; [0021]-[0039]; [0042]) and has a weight average molecular weight of 1,500 Mw to 150,000 Mw (less than 100,000; [0042]). 


13. A method of textile ([0019]; [0101]-[0105]) printing, comprising: 
ejecting an ink composition having a pH from pH 7 to pH 10 (second ink; 7 to 8 [0113]; [0091]), 
the ink composition (second ink; [0113]), comprising: 
from 60 wt % to 90 wt % water (30 to 95%; [0048]),

from 1 wt % to 6 wt % pigment (0.1 to 9%; [0073]; [0053]-[0064]; see Examples), and 
a latex polymer including an aromatic (meth)acrylate moiety ([0086]; [0098])
separately ejecting a crosslinker composition (first ink; [0112]) having a basic pH from pH 8 to pH 10 (7 to 9; [0091]; [0112]), comprising: 
from 70 wt % to 95 wt % water (30 to 95%; [0048]), 
from 1 wt % to 25 wt % organic co-solvent (1 to 15%; [0050]), and 
from 1 wt % to 10 wt % polycarbodiimide (0.1 to 10%; see Abstract; [0021]-[0039]; [0042]); and 
reacting a (meth)acrylic acid surface group of the latex polymer with the polycarbodiimide of the crosslinker composition on the fabric substrate ([0101]-[0150]). 
Given that the Bauer reference discloses a range of water, solvent, pigment that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie 
14. The method of claim 13, wherein the fabric substrate includes nylon fibers, polyester fibers, cotton fibers, or a blend thereof ([0101]). 
15. The method of claim 13, further comprising curing the ink composition contacted with the crosslinker composition on the fabric substrate at a temperature from 120 C. to 180 C. for from 1 to 5 minutes ([0120]-[0126]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (# US 2006/0098066) in view of Jhaveri et al. (# US 2015/0166803).
Bauer discloses all the limitation of the fluid set except:
2. The fluid set of claim 1, wherein the latex polymer has an acid number from 2 mg KOH/g to 40 mg KOH/g. 
Jhaveri et al. teaches to have the ink with excellent resistance properties the latex polymer has an acid number from 2 mg KOH/g to 40 mg KOH/g (20 to 150 KOH/g; [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the fluid set of Bauer by the aforementioned .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Fu et al. (# US 2004/0063809) discloses the acrylic polymer binder has an acid number from 50 mg/g to less than 400 mg/g ([0032]).

(2) Hale et al. (# US 2005/0199152) discloses Reactive inks and methods of generating an image on a substrate using both reactive and heat activated inks are presented. An image is printed on a substrate, without reacting the reagents in the ink. Subsequently, the reagents are reacted to fix the image to a substrate, with substantial permanency and fastness. Sublimation or similar heat activated dyes are printed are also printed on the substrate. The sublimation or similar heat activated dyes are activated, and have an affinity for polymer that is applied to the substrate (see Abstract). 

(3) Mozel et al. (# US 2014/0036014) discloses inkjet ink compositions for forming an image in a form of an elastic film attached to a surface of a stretchable and/or flexible substrate and processes utilizing same for inkjet printing color images on various substrates such as colored and absorptive or impregnable stretchable materials, which are characterized by heightened efficiency in process time, ink and energy 

(4) Suzuki et al. (# US 6153001) discloses an ink jet recording ink comprising water, an aqueous organic solvent, a surfactant and a self-dispersible pigment, wherein the number average particle diameter of dispersed particles of the pigment is from 15 to 100 nm, given that mv is the volumetric average particle diameter of the dispersed particles of said pigment and mn is the number average diameter of the dispersed particles of said pigment, mv/mn is less than or equal to 3, the number of particles having a particle diameter greater than or equal to 0.5 .mu.m among the dispersed particles of the pigment contained in one liter of the ink is less than or equal to 7.5.times.10.sup.10, the surface tension of the ink is less than or equal to 60 mN/m, the electroconductivity of the ink is from 0.05 to 0.4 S/m and the pH of the ink is from 6 to 11. This ink provides a high storage stability and a uniform image having high water-resistance, resolution, and density can be obtained (see Abstract).

(5) Nguyen et al. (# US 6057384) discloses Ink-jet inks for ink-jet printing are provided which include a vehicle and a colorant, the colorant associated with a primer core/shell polymer to form a primer/colorant combination, and the primer/colorant 

(6) Page et al. (# US 5750594) discloses bleed between two adjacent inks on a printing medium may be reduced by selecting inks having the same ionic character, at least one ink containing an aqueous carrier medium and a pigment dispersion wherein the dispersant is a quaternized amine containing polymeric dispersant, and wherein the second ink contains an aqueous carrier medium, a colorant and optionally a polymer, wherein the colorant or the polymer has a sulfonate or phosphonate group. A process for alleviating bleed in printed elements comprising applying the first and second inks to a substrate in contact with each another is also described (see Abstract).

(7) Belmont (# US 5672198) discloses an aqueous ink compositions are described which include a modified carbon product comprising a carbon having attached at least one organic group that is substituted with an ionic or an ionizable 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853